Citation Nr: 0942151	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative splenectomy.

2.  Entitlement to a rating in excess of 10 percent for 
status post left pneumothorax.

3.  Entitlement to a rating in excess of 10 percent for 
abdominal scar, status post splenectomy.  

4.  Entitlement to a compensable rating for scars due to 
multiple stab wounds.

5.  Entitlement to a compensable rating for intestinal 
adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from New Orleans, 
Louisiana in August 2009 to present testimony on the issues 
on appeal.  He submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
increased ratings for left pneumothorax, splenectomy, 
intestinal adhesions, and scars are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board regrets the delay, it is necessary to ensure that there 
is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

Specifically, the Veteran asserts that all of the claimed 
conditions have worsened since the last VA examinations were 
performed in March 2005 and June 2004.  See Board hearing 
transcript, August 2009; VA Form 9, January 2008 (asserting 
VA has not obtained enough medial evidence to make a proper 
decision).  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of a veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Therefore, as the Board is unable to make an accurate 
assessment of the Veteran's current condition on the basis of 
the evidence currently of record, the Veteran must be 
afforded a contemporaneous examination, or examinations, to 
determine the current severity of his service-connected 
disabilities.

The Board finds it important to note that the Veteran's 
status post splenectomy is rated as 30 percent disabling 
under Diagnostic Code (DC) 7706.  Currently, the only 
available evaluation for splenectomy, and thus the schedular 
maximum, is 20 percent under this DC.  38 C.F.R. § 4.117 
(2009).  However, at the time that service connection was 
established for this condition in January 1979, 30 percent 
was the only available rating.  38 C.F.R. § 4.117, DC 7706 
(1978).  Thus, the Veteran is already in receipt of the 
highest possible schedular rating for this disability without 
additional complications.  He is also already separately 
compensated for the surgical scar resulting from his 
splenectomy.  Thus, the only medical determination needed for 
this condition is whether there are any additional 
complications such as systemic infection, or any other 
symptomatology that represents such an exceptional or unusual 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. §§ 3.321(b)(1), 4.117 DC 
7706 (2009); see also Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating 
schedule and disability picture exhibits other related 
factors showing unusual or exceptional disability picture).  

The Board also notes that the Veteran reports receiving 
treatment for the claimed conditions at VA Medical Centers 
(VAMCs) in New Orleans, Pineville (Alexandria), and 
Shreveport, Louisiana.  To this end, the Board notes that the 
March 2009 Supplemental Statement of the Case reflects review 
of evidence from the Alexandria VAMC from April 2008 to 
November 2008.  However, the Board does not find such records 
within the claims folder.  All relevant VA treatment records 
created during the current appellate period, for each 
identified VAMC, must be associated with the claims file.  
38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all relevant VA 
treatment records created since 
September 2003 are associated with the 
claims file.  Duplicates of outpatient 
records currently contained within the 
claims file need not be resubmitted.  
Records should be sought from each of 
the three Louisiana VAMCs discussed 
above.  In particular, all treatment 
records for this Veteran from the 
current appellate period must be 
obtained from the Alexandria VAMC.  

All non-duplicative records obtained must 
be associated with the claims file.  If 
any identified record is determined not 
to exist or is otherwise unavailable, a 
notation for the record should state 
such, and the documentation used in 
making that determination should be set 
forth in the claims file.  

2.  Schedule the Veteran for a VA 
examination, or examinations, to 
determine the current severity of his 
service-connected respiratory, 
intestinal, and skin disorders.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner(s) for review.  All 
necessary studies and tests must be 
conducted. 

Furthermore, as the Veteran is 
currently in receipt of the schedular 
maximum for status post splenectomy, 
yet contends that his condition has 
recently gotten worse, the examiner is 
also requested to review the medical 
evidence since September 2003 and opine 
as to whether there is any evidence of 
current complications of splenectomy, 
or other exceptional or unusual 
symptomatology due to this condition.  
An examination is not required for this 
purpose unless the opining medical 
professional determines that an 
examination of the Veteran is needed.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


